DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on July 04, 2019. It is noted, however, that applicant has not filed a certified copy of the KR-10-2019-0080709 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 06, 2020 and October 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except for the two NPLs cited in the IDS filed on October 01, 2020 that are crossed out. The crossed-out references fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings filed on March 06, 2020 are accepted.

Specification
The abstract of the disclosure is objected to because of minor informalities. In line 3, the space between the word “signal” and the punctuation “;” should be deleted. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 7: Claim limitations “a data obtainer configured to obtain at least one pulse wave signal” and “the data obtainer configured to receive the reference bio-information” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “obtainer” coupled with functional language “to obtain/receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “obtainer”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1 and 7: “data obtainer” refers to the specification (PG Pub US 2021/0000429 A1) [0057]: the data obtainer 110 may include a pulse wave sensor including a PPG sensor. The pulse wave sensor may measure a pulse wave signal from an object of a user.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-11 and 22-30 is directed to an “apparatus” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 12-21 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1, 12 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: extract a pluratliy of feature sets from each of the at least one pulse wave signal, and to calibrate a bio-information estimation model based on a correlation distribution of the extracted pluratliy of feature sets with respect to reference bio-information. 
Claim 22 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: extract a pluratliy of feature sets based on at least one first pulse wave signal obtained by the pulse wave sensor, to calibrate a bio-information estimation model based on a distribution of the extracted pluratliy of feature sets, and to estimate bio-information by using the second pulse wave signal obtained by the pulse wave sensor and the calibrated bio-information estimation model. 

In claims 1, 12 and 22, the above recited steps can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually examine, i.e., perform an observation, the pulse wave signal, either in a printout or an electronic format, he/she would be able to identify and extract a pluratliy of feature sets. He/she would further be able to a reference bio-information, and to compare the extracted features with the bio-information to determine a correlation distribution, for example, how much they deviate from each other, and to perform a calibration to the bio-information estimation. There is nothing recited in the claim to suggest an undue level of complexity in how the feature sets are extracted, how the bio-information estimation model is calibrated, and how the correlation distribution is obtained. Therefore, a person would be able to perform the identification and selection mentally or with a generic computer.
Prong Two: Claims 1, 12 and 22 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application.  In particular, the claims recites an additional step of obtaining at least one pulse wave signal.  This step represents mere data gathering or pre-solution activities that is necessary for use of the recited judicial exception and are recited at a high level of generality.  The step of obtaining at least one pulse wave signal is thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the estimated bio-information is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 12 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional step of obtaining at least one pulse wave signal amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the abstract idea such as 
obtaining an individual correlation distribution or correlation coefficient (claims 2, 5, 6 and 13, 16, 17, 25, 26);
combining features and obtain a combined correlation distribution (claims 3 and 14, 25);
defining a weight for each feature (claim 4 and 15); and
further defining the bio-information (claim 28)
whether to perform the calibration (claim 11)
feature extraction (claim 24)
further describe the pre-solution activities such as
receiving the reference bio-information (claims 7 and 18); 
obtaining a predetermined number of waveforms (claims 8-10 and 19-21, 27); and
the pulse wave sensor for measuring the pulse wave signals (claim 23)
data outputting (claims 29 and 30).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 16-17 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5, 16 and 26 recite “obtaining a correlation coefficient based on at least one of the individual correlation distribution or the combined correlation distribution”. This limitation is a computer/processor-implemented functional claim limitation, yet the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions. It is not enough to disclose that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  As the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, these claims are rejected for lack of written description. For more information regarding the written description requirement, see MPEP §§ 2161, 2162-2163.07(b).
The dependent claims of the above rejected claims are rejected due to their dependency.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 13-17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “”individual one or more features” and claim 3 recites “one or more features”. It is not clear of the link between these terms to the term “one of more features” recited at the end of claim 1.
Claim 13 recites “”individual one or more features” and claim 14 recites “one or more features”. It is not clear of the link between these terms to the term “one of more features” recited in line 5 of claim 12.
Claims 6, 17 and 26 recite “the correlation coefficient comprises at least one of a reference feature, a scale factor or an offset”. This limitation renders the scope of the claims indefinite. A coefficient is a mathematical value, yet a reference feature is a characteristic. It is not clear how a mathematical value may comprise a characteristic. For examination purpose, it is interpreted such that the coefficient is associated with a reference feature. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 11-13, 18, 22-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt et al., US 2020/0229716 A1, hereinafter Schmitt.

Claims 1 and 12. Schmitt teaches in FIGS. 1 a d 3 “an apparatus (30) a method (100) for calibrating a bio-information estimation model” ([0039]: an apparatus 30 for determining blood pressure of a subject; and [0043]: a calibration unit 34 calibrates the estimation unit 33 based on extracted features 42 and the blood pressure reference measurements 21; and [0056: automatic recalibration of multiple features that are used for continuous BP estimation), the apparatus comprising: 
a data obtainer (31) configured to obtain at least one pulse wave signal ([0041]: a sensor signal input 31 configured to obtain the arterial pulse wave sensor signal 1 of the subject); and 
a processor ([0039]: the apparatus 30 may be implemented in soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer) configured 
to extract a plurality of feature sets from each of the at least one pulse wave signal ([0042]: a feature extraction unit 32 configured to extract multiple features 42 from the obtained arterial pulse wave sensor signal 11), and 
to calibrate a bio-information estimation model based on a correlation distribution of the extracted plurality of feature sets with respect to reference bio-information ([0043]: a calibration unit 34 calibrates the estimation unit based on the extracted features and the blood pressure reference measurement; and [0052]: a calibration method used comprises…assessing the relation between each feature and blood pressure (e.g., correlation coefficient with p-value), 
each feature set of the plurality of feature sets including one or more features ([0056]: automatic recalibration of multiple features that are used for continuous BP estimation; [0052]: selecting a subset of the strongest features (those with best relation to blood pressure); and [0057]: N PPG signal features are selected).  

Claims 2 and 13. Schmitt further teaches 
obtain an individual correlation distribution between individual one or more features included in each of the plurality of feature sets and the reference bio-information ([0052]: a calibration method used…comprises obtaining and storing one or more reference blood pressure measurements, assessing the relation between each feature and blood pressure (e.g. correlation coefficient with p-value; and [0049]: a mathematical model for relating the surrogate parameter to BP is defined, containing one or more unknown calibration parameters…The calibration parameters are determined by fitting the model to the BP-surrogate parameter pairs (regression)) – assessing the relation between each feature and blood pressure is considered obtaining the individual correlation distribution as claimed.  

Claims 7 and 18. Schmitt further teaches  
receive the reference bio-information, including a cuff blood pressure value, from an external device ([0049]: reference BP values (typically with a cuff device) are measured; and [0059]: for this purpose a number of BP reference measurements are obtained with a blood pressure measurement device (typically a non-invasive device).This device could e.g. be a cuff device or another calibrated NIBP device).  

Claim 11. Schmitt further teaches  
determine whether to perform calibration based on at least one of a predetermined calibration interval, a user input, a result of estimating bio-information based on the calibrated bio-information estimation model, or a bio-information estimation history (claim 3: said calibration trigger unit is configured to trigger calibration if the average difference, maximum difference, or standard deviation of the differences of a predetermined number of all of said multiple blood pressure estimation values exceeds a divergence threshold).  

Claim 22. Schmitt teaches in FIG.1 “an apparatus (1) for estimating bio-information” ([0039]: the apparatus 1 for monitoring blood pressure), the apparatus comprising: 
a pulse wave sensor (10) configured to obtain pulse wave signals from an object ([0039]: the arterial pulse wave sensor 10 configured to acquire an arterial pulse wave sensor signal 11); and 
a processor ([0039]: the apparatus 30 may be implemented in soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer) configured 
to extract a plurality of feature sets based on at least one first pulse wave signal obtained by the pulse wave sensor ([0042]: a feature extraction unit 32 configured to extract multiple features 42 from the obtained arterial pulse wave sensor signal 11), 
to calibrate a bio-information estimation model based on a distribution of the extracted plurality of feature sets ([0043]: a calibration unit 34 calibrates the estimation unit based on the extracted features and the blood pressure reference measurement; and [0052]: a calibration method used comprises…assessing the relation between each feature and blood pressure (e.g., correlation coefficient with p-value), and 
to estimate bio-information by using a second pulse wave signal obtained by the pulse wave sensor and the calibrated bio-information estimation model ([0043]: determine multiple blood pressure estimation values 43 for individual extracted features 42 and/or groups of extracted features 42 and to determine the subject’s blood pressure 44 from said multiple blood pressure estimation values 43).  

Claim 23. Schmitt further teaches 
the pulse wave sensor comprises: at least one light source configured to emit light onto the object; and at least one detector configured to receive light reflected from the object ([0039]: the arterial pulse wave sensor 10 comprises…a photoplethysmography (PPG)) – a conventional PPG is well-known in the field or art to comprise at least one light source for light emission and one detector for receiving light reflected from the object.  

Claim 24. Schmitt further teaches that the processor is further configured to 
extract features related to the bio-information from at least one of a first pulse wave signal or the second pulse wave signal, based on at least one of heart rate information, a shape and an area of a waveform, a time value and an amplitude value of a maximum amplitude point, a time value and an amplitude value of a minimum amplitude point, or amplitude and time information of pulse waveform components of the at least one of the first pulse wave signal or the second pulse wave signal ([0042]: a feature extraction unit 32 configured to extract multiple features 42 from the obtained arterial pulse wave sensor signal 11. There are generally a large number of features, which may be used, e.g. time between characteristic points, amplitudes of characteristic points, etc. of the obtained arterial pulse wave sensor signal 11; and [0044] teaches a list of characteristic points as features that can be extracted from the PPG waveform) – the time between and the amplitudes of characteristic points are considered the time value and the amplitude values of a maximum and minimum amplitude point as claimed.  

Claim 25. Schmitt further teaches that the processor is further configured to 
calibrate the bio-information estimation model based on at least one of an individual correlation distribution or a combined correlation distribution, the individual correlation distribution being between individual features of the plurality of feature sets and reference bio-information, the combined correlation distribution being between combined features, which are obtained by combining the features of the plurality of feature sets, and the reference bio-information ([0052]: a calibration method used…comprises obtaining and storing one or more reference blood pressure measurements, assessing the relation between each feature and blood pressure (e.g. correlation coefficient with p-value; and [0049]: a mathematical model for relating the surrogate parameter to BP is defined, containing one or more unknown calibration parameters…The calibration parameters are determined by fitting the model to the BP-surrogate parameter pairs (regression)) assessing the relation between each feature and blood pressure is considered obtaining the individual correlation distribution as claimed.  

Claim 26. Schmitt further teaches that the processor is further configured to 
obtain a correlation coefficient of the bio-information estimation model based on at least one of the individual correlation distribution or the combined correlation distribution, the correlation coefficient including at least one of a reference feature, a scale factor, or an offset ([0052]: a calibration method used…comprises obtaining and storing one or more reference blood pressure measurements, assessing the relation between each feature and blood pressure (e.g. correlation coefficient with p-value; and [0049]: a mathematical model for relating the surrogate parameter to BP is defined, containing one or more unknown calibration parameters…The calibration parameters are determined by fitting the model to the BP-surrogate parameter pairs (regression); and [0059]: for each feature the calibration parameters are determined by fitting the modelled relation between the feature and BP to the actual measured pairs of feature value and BP reference measurement values. Typically this is done via regression, linear or non-linear depending on the modelled relation) – a linear regression fits the measurements to a linear equation of y=ax+b. The correlation coefficient thus includes a scale factor a and an offset b. 

Claim 28. Schmitt further teaches that 
the bio-information comprises at least one of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue (Title and [0001]: the present invention relates to an apparatus and a method for determining and monitoring blood pressure of a subject).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Lu et al., US 2020/0375512 A1, hereinafter Lu, further in view of Dennis et al., US 2020/0146567 A1, hereinafter Dennis.

Claims 3 and 14. Schmitt teaches all the features of claims 1 and 12, respectively, including the feature of selecting the plurality of feature sets ([0052] and [0057]).
Schmitt does not teach that (1) the selected features are combined based on the obtained individual correlation distribution, and (2) a combined correlation distribution between the combined one or more features of each of the plurality of feature sets and the reference bio-information is obtained.
However, in regard to feature (1), in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Lu teaches
combining one or more features of each of the pluratliy of feature sets based on the obtained individual correlation distribution ([0050]: the features obtained after the outlier data is eliminated may be used to generate composite features via a feature combination…The feature combination or generating a composite features may adopt a dimension-reducing approach by…a correlation clustering…a correlation value).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “combining one or more features of each of the pluratliy of feature sets based on the obtained individual correlation distribution” as taught in Lu for the advantage of “computing and correcting a physiological parameter of a vital sign signal”, as suggested in Lu, [0002].

In regard to feature (2), neither Schmitt nor Lu teaches that a combined correlation distribution between the combined one or more features of each of the plurality of feature sets and the reference bio-information is obtained.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
obtain a combined correlation distribution between the combined one or more features of each of the plurality of feature sets and the reference bio- information ([0145]: the method may use a combination of features to identify correlations with various forms of fatigue or fatigue related indicators).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “obtain a combined correlation distribution between the combined one or more features of each of the plurality of feature sets and the reference bio- information” as taught in Dennis for the advantage of “identifying the best or most indicative combination of features, which may be referred to herein as the optimal sub-set of features”, as suggested in Dennis, [0145].

Claims 4 and 15. Schmitt, Lu and Dennis combined teaches the limitations of claims 3 and 14, respectively.
Schmitt does not teach determine a weight for each of the one or more features of each of the plurality of feature sets based on the individual correlation distribution, and combine the one or more features of each of the plurality of feature sets based on the determined weight.  
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Lu teaches
determine a weight for each of the one or more features of each of the plurality of feature sets based on the individual correlation distribution, and combine the one or more features of each of the plurality of feature sets based on the determined weight ([0045]: a weight of the vital sign signal for each population to which the vital sign signal corresponds may be computed to determine the relative importance of the result parameter outputted by the corresponding computing model of the physiological parameter. IN step 360, the physiological parameter of the vital sign signal may be modified based on the weights).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “determine a weight for each of the one or more features of each of the plurality of feature sets based on the individual correlation distribution, and combine the one or more features of each of the plurality of feature sets based on the determined weight” as taught in Lu for the advantage of identifying the relative importance of the result parameter and modifying the parameter according, as suggested in Lu, [0145].

Claims 5 and 16. Schmitt, Lu and Dennis combined teaches the limitations of claims 4 and 15, respectively.
Schmitt further teaches
obtain a correlation coefficient, related to the bio-information estimation model, based on at least one of the individual correlation distribution or the combined correlation distribution ([0052]: a calibration method used…comprises obtaining and storing one or more reference blood pressure measurements, assessing the relation between each feature and blood pressure (e.g. correlation coefficient with p-value; and [0049]: a mathematical model for relating the surrogate parameter to BP is defined, containing one or more unknown calibration parameters…The calibration parameters are determined by fitting the model to the BP-surrogate parameter pairs (regression)).  .  

Claims 6 and 17. Schmitt, Lu and Dennis combined teaches the limitations of claims 5 and 16, respectively.
Schmitt further teaches 
the correlation coefficient comprises at least one of a reference feature, a scale factor, or an offset ([0052]: a calibration method used…comprises obtaining and storing one or more reference blood pressure measurements, assessing the relation between each feature and blood pressure (e.g. correlation coefficient with p-value; and [0049]: a mathematical model for relating the surrogate parameter to BP is defined, containing one or more unknown calibration parameters…The calibration parameters are determined by fitting the model to the BP-surrogate parameter pairs (regression); and [0059]: for each feature the calibration parameters are determined by fitting the modelled relation between the feature and BP to the actual measured pairs of feature value and BP reference measurement values. Typically this is done via regression, linear or non-linear depending on the modelled relation) – a linear regression fits the measurements to a linear equation of y = ax+b. The correlation coefficient thus includes a scale factor a and an offset b.  

Claims 8-10, 19-21, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Dennis et al., US 2020/0146567 A1, hereinafter Dennis.

Claims 8 and 19. Schmitt teaches the limitations of claims 1 and 12, respectively.
Schmitt further teaches  
obtain a number of representative waveforms from each of the at least one pulse wave signal, and extract one feature set from each of the obtained predetermined number of representative waveforms ([0057]: N PPG signal features are selected. The selection of features is based on functions that can be applied to the PPG waveform signal and provide a feature value…For every pulse beat, the feature value is obtained by extracting the time difference in the PPG waveform signal that corresponds to the maximum of the first derivative to the minimum of the dicrotic notch) – since the feature value is obtained for every pulse beat, for N PPG signal features being obtained and selected, it indicates that at least N waveform signals are obtained. 
Schmitt does not teach that the number of representative waveforms is a predetermined number.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
obtain a predetermined number of representative waveforms from each of the at least one pulse wave signal, and extract one feature set from each of the obtained predetermined number of representative waveforms ([0141]: it is helpful to have collected at least two PWs and preferably several PWs (i.e. tens, hundreds or thousands thereof) over an extended duration to allow such comparisons; and [0142]: the method can extract and identify at least 160 features as noted in FIG.7) – the at least 160 features extracted from the PWs are considered the predetermined number of representative waveforms as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “obtain a predetermined number of representative waveforms from each of the at least one pulse wave signal, and extract one feature set from each of the obtained predetermined number of representative waveforms” as taught in Dennis for the advantage of providing analysis that is statistically significant for identifying the best or most indicative combination of features, which may be referred to herein as the optimal sub-set of features”, as suggested in Dennis, [0141] and [0145].

Claims 9 and 20. Schmitt and Dennis combined teaches the limitations of claims 8 and 19, respectively.
Schmitt does not teach that the number of representative waveforms is a predetermined number.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
obtain the predetermined number of representative waveforms from a pulse wave signal by ensemble averaging waveforms of the pulse wave signal in units of a predetermined number of bits ([0141]: it is helpful to have collected at least two PWs and preferably several PWs (i.e. tens, hundreds or thousands thereof) over an extended duration to allow such comparisons. Through these statistical analysis…not just absolute values or averages of specific features of the PW are analyzed) – Dennis teaches various statistical analysis including averaging.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “obtain the predetermined number of representative waveforms from a pulse wave signal by ensemble averaging waveforms of the pulse wave signal in units of a predetermined number of bits” as taught in Dennis for the advantage of providing suitable statistical analysis for identifying the best or most indicative combination of features, which may be referred to herein as the optimal sub-set of features”, as suggested in Dennis, [0141] and [0145].

Claims 10 and 21. Schmitt and Dennis combined teaches the limitations of claims 8 and 19, respectively.
Schmitt does not teach that the number of representative waveforms is a predetermined number.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
adjust at least one of the predetermined number of bits or a measurement time of the pulse wave signal, based on at least one of a user input, a user characteristic, an external environment characteristic, a bio-information estimation history, a type of bio-information to be estimated, or a computing performance of the apparatus ([0141]: it is helpful to have collected at least two PWs and preferably several PWs (i.e. tens, hundreds or thousands thereof) over an extended duration to allow such comparisons) – the duration for collecting tens, hundreds or thousands of PWs is different. Hence, based on how many PWs to be collected, the measurement time of the pulse wave signal will be adjusted accordingly.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus and method of Schmitt employ such a feature of “adjust at least one of the predetermined number of bits or a measurement time of the pulse wave signal, based on at least one of a user input, a user characteristic, an external environment characteristic, a bio-information estimation history, a type of bio-information to be estimated, or a computing performance of the apparatus” as taught in Dennis for adjusting the sampling number for providing suitable statistical analysis for identifying the best or most indicative combination of features, which may be referred to herein as the optimal sub-set of features”, as suggested in Dennis, [0141] and [0145].

Claim 27. Schmitt teaches the limitations of claim 22.
Schmitt further teaches that the processor is further configured to 
obtain a number of representative waveforms from each of the at least one pulse wave signal, and extract one feature set from each of the obtained predetermined number of representative waveforms ([0057]: N PPG signal features are selected. The selection of features is based on functions that can be applied to the PPG waveform signal and provide a feature value…For every pulse beat, the feature value is obtained by extracting the time difference in the PPG waveform signal that corresponds to the maximum of the first derivative to the minimum of the dicrotic notch) – since the feature value is obtained for every pulse beat, for N PPG signal features being obtained and selected, it indicates that at least N waveform signals are obtained. 
Schmitt does not teach that the number of representative waveforms is a predetermined number.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
obtain a predetermined number of representative waveforms of a first pulse wave signal by ensemble averaging waveforms of the first pulse wave signal in units of a predetermined number of bits, and extract one feature set from each of the obtained predetermined number of representative waveforms ([0141]: it is helpful to have collected at least two PWs and preferably several PWs (i.e. tens, hundreds or thousands thereof) over an extended duration to allow such comparisons. Through these statistical analysis…not just absolute values or averages of specific features of the PW are analyzed; and [0142]: the method can extract and identify at least 160 features as noted in FIG.7) – Dennis teaches various statistical analysis including averaging. The at least 160 features extracted from the PWs are considered the predetermined number of representative waveforms as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus of Schmitt employ such a feature of “obtain a predetermined number of representative waveforms of a first pulse wave signal by ensemble averaging waveforms of the first pulse wave signal in units of a predetermined number of bits, and extract one feature set from each of the obtained predetermined number of representative waveforms” as taught in Dennis for the advantage of providing suitable statistical analysis with a statistically significant sampling number for identifying the best or most indicative combination of features, which may be referred to herein as the optimal sub-set of features”, as suggested in Dennis, [0141] and [0145].

Claim 29. Schmitt teaches the limitations of claim 22.
Schmitt dose not teach that apparatus further comprises an output interface configured to output a processing result of the processor.
However, in an analogous pulse wave signal analysis for obtaining physiological information field of endeavor, Dennis teaches
an output interface configured to output a processing result of the processor (FIG. 16: Display).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus Schmitt employ such a feature of “an output interface configured to output a processing result of the processor” as taught in Dennis for the advantage of providing a visualization of the analysis to the user.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Dennis, further in view of Ikebe et al., US 2017/0143210 A1, hereinafter Ikebe.

Claim 30. Schmitt and Dennis teaches all the limitations of claim 29. 
Neither Schmitt nor Dennis teaches that the processor is further configured to control the output interface to output information on at least one of a contact force to be applied by the object to the pulse wave sensor, a contact position of the object relative to the pulse wave sensor, and a measurement time of a pulse wave signal.
However, in an analogous pulse wave measurement for physiological condition estimation, Ikebe teaches that the processor is further configured to control the output interface to 
output information on a contact force to be applied by the object to the pulse wave sensor ([0102]: it is possible to surely detect, using outputs of the first force sensor and the first sub-force sensor, whether the first infrared sensor is in contact with the arm) – the force sensor measures the contact force and the measurement is output for further analysis.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the apparatus of Schmitt and Dennis combined employ such a feature of “output information on a contact force to be applied by the object to the pulse wave sensor” as taught in Ikebe for the advantage of providing suitable contact information in order for the biological measurement to be conducted effectively and correctly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793